DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment and remarks filed on 12/2/2020 are acknowledged.  Claim 16 is amended.  Claims 1-15 and 17 are cancelled.  New claims 18-25 are added.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 12/2/2020 is acknowledged.  Newly submitted claims 18-25 belong in Group II.

Claims 16 and 18-25 are pending and are currently under examination.

Information Disclosure Statement
	The information disclosure statement filed on 5/6/2020 has been considered.  A signed copy is enclosed.

Specification
The use of the trademark TWEEN has been noted in this application on page 17.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
It is noted that the cited occurrence of improper use is only exemplary and applicant should review the specification to correct any other use of trademarks.

Claim Objections
Claim 21 is objected to because of the following informalities: the Markush group contains pancreatic cancer twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C.§112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is apparent that the mycobacterial strain KCTC 12628BP is required to practice the claimed invention.  As such it must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC 112, first paragraph, may be satisfied by a deposit of the bacterial strain.
The process disclosed in the specification does not appear to be repeatable and it is not clear that the claimed method will work with commonly available material per se and it is not apparent if the strain is readily available to the public.  It is noted that Applicants have referred to a deposit of the strain, but there is no indication in the specification as to public availability.  The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available. Even a deposit made under the Budapest Treaty and referenced in a United States or foreign patent document would not necessarily meet the test for known and readily available unless the deposit was made under conditions that are consistent with those specified in these rules, including the provision that requires, with one possible exception ( 37 CFR 1.808(b)), that all restrictions on the accessibility be irrevocably removed by the applicant upon the granting of the patent. Ex parte Hildebrand, 15 USPQ2d 1662 (Bd. Pat. App. & Int. 1990).
If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and 
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; 
(d) a test of the viability of the biological material at the time of deposit (see 37 CFR 1.807); and
(e) the deposit will be replaced if it should ever become inviable.
It is noted that 37 CFR 1.809(d) sets forth the requirements for the content of the specification with respect to a deposited biological material. Specifically, the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited biological material sufficient to specifically identify it and to permit examination. The description also must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement. As a general rule, the more information that is provided about a particular deposited biological material, the better the examiner will be able to compare the identity and characteristics of the deposited biological material with the prior art.

Claims 16 and 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The instant claims are drawn to methods of preventing or treating cancer by comprising administering to a subject, in need thereof, a therapeutically effective amount of Mycobacterium paragordonae or a lysate or culture medium thereof.
The claims encompass preventing and treating all form of cancer in all parts of the body.  Cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.The administration includes the bacteria, but it also includes a lysate or culture medium.  This encompasses any medium that can be used to culture the bacteria and the undetermined constituents of the culture and broken cells.  
The examples in the specification show the use of heat-killed M. paragordonae strain KCTC 12628BP cells that have been spun down.  In mouse studies, this administration decreased the incidence of tumor formation and induced an immune response that helped to treat tumors. However, there is no guidance in the specification that shows what a therapeutically effective amount of lysate or culture medium would be or that these compositions are capable of treating or preventing any cancer.
Therefore, while preventing or treating cancer by administration of Mycobacterium paragordonae KCTC 12628BP is fully described, the full breadth of the claims is not.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 16 and 22 are rendered indefinite by the phrase “culture medium thereof”.  It is not clear if this requires culture media that has had M. paragordonae grown in it or is culture media for M. paragordonae, such as 7H9 liquid culture medium containing 10% albumin dextrose catalase (ADC), 2.4% glycerol and 0.2% Tween 80 is sufficient.
Claim 18 is rendered indefinite by the phrase “vital bacterium”.  It is not clear what this term means.
	Claim 24 is rendered indefinite by the phrase “Mycobacterium paragordonae has cancer cytotoxicity mediated by natural killer cells or T cells”.  It is not clear how M. paragordonae is cytotoxic if it is the NK or T cells that are cytotoxic.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16, 18-21 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (WO2016/028028, 2/25/2016; IDS filed on 5/6/2020; Translation attached).  Paragraph references refer to the translation.
The instant claims are drawn to methods of preventing or treating cancer by comprising administering to a subject, in need thereof, a therapeutically effective amount of Mycobacterium paragordonae.
Kim et al disclose administration of a composition comprising heat-killed M. paragordonae KCTC 12628BP (see abstract, paragraph 13, and claims 10-18).  Though the 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN GANGLE/Primary Examiner, Art Unit 1645